


110 HR 6402 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6402
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Hinojosa, Mr. Brady of
			 Pennsylvania, Ms. Corrine Brown of
			 Florida, Mr. Blumenauer,
			 Mr. Sestak,
			 Mrs. Lowey, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish grants to increase student attendance.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Student Achievement through School Attendance
			 Act.
		2.Grants to increase
			 student attendance
			(a)In
			 generalSubpart 2 of part A of title IV of the Elementary and
			 Secondary Education Act (20 U.S.C. 7131 et seq.) is amended by adding at the
			 end the following:
				
					4131.Grants to
				increase student attendance
						(a)In
				generalSubject to the
				availability of appropriations, the Secretary shall award grants from funds
				made available to carry out this section to eligible entities for the purpose
				increasing student attendance at school by developing innovative policies,
				programs, and practices to prevent, provide alternatives to, and resolve
				truancy, suspension, expulsion among students.
						(b)Eligible
				entitiesFor purposes of this section, the term eligible
				entity means—
							(1)a local educational
				agency;
							(2)a State
				educational agency; or
							(3)an Indian
				tribe.
							(c)Use of
				fundsFunds received under
				this section may be used—
							(1)to foster collaboration between school
				systems, law enforcement, courts, juvenile justice, child welfare,
				community-based organizations, including faith-based organizations, and social
				service systems for the purpose of this section;
							(2)to train school
				system personnel in positive behavioral interventions and supports and
				graduated discipline policies and practices;
							(3)to support
				innovative policies, programs and practices determined by the Secretary to be
				effective at increasing student attendance at school, such as dedicated
				attendance workers, home visitation, truancy courts, youth courts, and
				mediation; and
							(4)to provide
				opportunities for student support services personnel to staff in-school
				suspension and expulsion programs.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2008 through
				2013.
						.
			(b)Conforming
			 amendmentSection 4003(2) of such Act (20 U.S.C. 7103) is amended
			 by inserting (excluding section 4131) before the period at the
			 end.
			
